PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2185


CARLTON & HARRIS CHIROPRACTIC, INC., a West Virginia Corporation,
individually and as the representative of a class of similarly-situated persons,

                    Plaintiff − Appellant,

             v.

PDR NETWORK, LLC; PDR DISTRIBUTION, LLC; PDR EQUITY, LLC;
JOHN DOES 1-10,

                    Defendants – Appellees.


Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:15-cv-14887)


Argued: October 25, 2017                                   Decided: February 23, 2018


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Vacated and remanded by published opinion. Judge Diaz wrote the majority opinion, in
which Judge Harris joined. Judge Thacker wrote a dissenting opinion.


ARGUED: Glenn Lorne Hara, ANDERSON + WANCA, Rolling Meadows, Illinois, for
Appellant. Jeffrey N. Rosenthal, BLANK ROME LLP, Philadelphia, Pennsylvania, for
Appellees. ON BRIEF: Brian J. Wanca, ANDERSON + WANCA, Rolling Meadows,
Illinois; D. Christopher Hedges, David H. Carriger, THE CALWELL PRACTICE PLLC,
Charleston, West Virginia, for Appellant. Ana Tagvoryan, BLANK ROME LLP, Los
Angeles, California; Marc E. Williams, Robert L. Massie, NELSON, MULLINS, RILEY
& SCARBOROUGH LLP, Huntington, West Virginia, for Appellees.




                                      2
DIAZ, Circuit Judge:

       Carlton & Harris Chiropractic, Inc. appeals from the district court’s dismissal of

its claim against PDR Network, LLC, PDR Distribution, LLC, PDR Equity, LLC, and

John Does 1-10 (collectively, “PDR Network”) for sending an unsolicited advertisement

by fax in violation of the Telephone Consumer Protection Act (the “TCPA”), 47 U.S.C.

§ 227. Carlton & Harris argues that the district court erred in declining to defer to a 2006

Rule promulgated by the Federal Communications Commission (the “FCC”) interpreting

certain provisions of the TCPA. Specifically, Carlton & Harris contends that the Hobbs

Act, 28 U.S.C. § 2342 et seq., required the district court to defer to the FCC’s

interpretation of the term “unsolicited advertisement.” Additionally, to the extent that the

district court interpreted the meaning of the 2006 FCC Rule, Carlton & Harris argues that

the district court erred by reading the rule to require that a fax have some commercial aim

to be considered an advertisement.

       Because the Hobbs Act deprives district courts of jurisdiction to consider the

validity of orders like the 2006 FCC Rule, and because the district court’s reading of the

2006 FCC Rule is at odds with the plain meaning of its text, we vacate the district court’s

judgment.



                                             I.

       We review a district court’s dismissal under Fed. R. Civ. P. 12(b)(6) de novo,

“assuming as true the complaint’s factual allegations and construing all reasonable



                                             3
inferences in favor of the plaintiff.” Semenova v. Md. Transit Admin., 845 F.3d 564, 567

(4th Cir. 2017) (internal quotation marks omitted).

                                            A.

      Carlton & Harris maintains a chiropractic office in West Virginia. PDR Network

is a company that “delivers health knowledge products and services” to healthcare

providers. J.A. 33. Among other things, PDR Network publishes the Physicians’ Desk

Reference, a widely-used compendium of prescribing information for various prescription

drugs. PDR Network is paid by pharmaceutical manufacturers for including their drugs

in the Physicians’ Desk Reference.

      On December 17, 2013, PDR Network sent Carlton & Harris a fax. The fax was

addressed to “Practice Manager” and its subject line announced: “FREE 2014

Physicians’ Desk Reference eBook — Reserve Now.” J.A. 23. The fax invited the

recipient to “Reserve Your Free 2014 Physicians’ Desk Reference eBook” by visiting

PDR Network’s website. Id. It included a contact email address and phone number. The

fax touted various benefits of the e-book, noting that it contained the “[s]ame trusted,

FDA-approved full prescribing information . . . [n]ow in a new, convenient digital

format” and that the e-book was “[d]eveloped to support your changing digital

workflow.” Id. At the bottom of the fax, a disclaimer provided a phone number the

recipient could call to “opt-out of delivery of clinically relevant information about

healthcare products and services from PDR via fax.” Id. Finally, the fax advised that

Carlton & Harris had received the offer “because you are a member of the PDR

Network.” Id.

                                            4
                                            B.

       Carlton & Harris sued PDR Network in the Southern District of West Virginia,

asserting a claim under the TCPA. The TCPA, as amended by the Junk Fax Prevention

Act of 2005, Pub. L. No. 109-21, 119 Stat. 359, generally prohibits the use of a fax

machine to send “unsolicited advertisement[s].” 47 U.S.C. § 227(b)(1)(C). It creates a

private cause of action that permits the recipient of an unsolicited fax advertisement to

seek damages from the sender and recover actual monetary loss or $500 in statutory

damages for each violation. 47 U.S.C. § 227(b)(3). If a court finds that the sender

“willfully or knowingly violated” the TCPA, damages may be trebled. Id. Carlton &

Harris seeks to represent a class of similarly situated recipients of unsolicited faxes

offering free copies of the Physicians’ Desk Reference e-book.

       PDR Network moved to dismiss the complaint under Rule 12(b)(6) for failure to

state a claim. It argued that the fax offering the free e-book could not be considered an

unsolicited advertisement as a matter of law because it did not offer anything for sale. In

response, Carlton & Harris pointed to a 2006 FCC Rule interpreting the term “unsolicited

advertisement.” Pursuant to its statutory authority to “prescribe regulations to implement

the requirements” of the TCPA, see 47 U.S.C. § 227(b)(2), the FCC promulgated a rule

providing that “facsimile messages that promote goods or services even at no cost . . . are

unsolicited advertisements under the TCPA’s definition.” See Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991; Junk Fax Prevention Act of 2005, 71

Fed. Reg. 25,967, 25,973 (May 3, 2006) (the “2006 FCC Rule”). Carlton & Harris

argued that the fax it received was an unsolicited advertisement as defined in the 2006

                                            5
FCC Rule because it promoted a good at no cost. Moreover, Carlton & Harris argued

that the district court was obligated to follow the 2006 FCC Rule pursuant to the Hobbs

Act.

       The district court disagreed. The court held that the Hobbs Act did not compel the

court to defer to “the FCC’s interpretation of an unambiguous statute.” Carlton & Harris

Chiropractic, Inc. v. PDR Network, LLC, No. 3:15-14887, 2016 WL 5799301, at *4 (S.D.

W. Va. Sept. 30, 2016). The district court considered the TCPA’s own definition of

“unsolicited advertisement” “clear and easy to apply,” and thus held that it was not

required to follow the 2006 FCC Rule and “decline[d] to defer” to it. Id. (citing Chevron

U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843 (1984)). The district court

further held that even under the 2006 FCC Rule, PDR Network’s fax was still not an

advertisement because the rule requires an advertisement to have a “commercial aim,”

and no such aim existed here. Id. Accordingly, the district court concluded that Carlton

& Harris had not stated a valid claim under the TCPA and granted PDR Network’s

motion to dismiss. Id. This appeal followed.



                                            II.

       The question presented is whether and when a fax that offers a free good or

service constitutes an advertisement under the TCPA. To resolve it, we must answer two

more: first, must a district court defer to an FCC interpretation of the TCPA? And if so,

what is the meaning of “unsolicited advertisement” under the 2006 FCC Rule? We

address these issues in turn.

                                            6
                                            A.

         The TCPA defines “unsolicited advertisement” to include “any material

advertising the commercial availability or quality of any property, goods, or services

which is transmitted to any person without that person’s prior express invitation or

permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5). In a typical case of statutory

interpretation where an agency rule is involved, the familiar Chevron framework requires

a court to first ask whether the underlying statute is ambiguous (“step one”).         See

Chevron, 467 U.S. at 843; Montgomery Cty., Md. v. F.C.C., 811 F.3d 121, 129 (4th Cir.

2015).       Where a statute’s meaning is clear on its face, the inquiry ends and the

unambiguous meaning controls. Chevron, 467 U.S. at 842–43.

         In this case, the district court applied step one of Chevron to the TCPA’s

definition and found it to be unambiguous.       Thus, it declined to defer to the FCC

interpretation. We conclude, however, that the Hobbs Act, 28 U.S.C. § 2341 et seq.,

precluded the district court from even reaching the step-one question.

         The Hobbs Act, also known as the Administrative Orders Review Act, provides a

mechanism for judicial review of certain administrative orders, including “all final orders

of the Federal Communications Commission made reviewable by section 402(a) of title

47.” 28 U.S.C. § 2342(1). 1 A party aggrieved by such an order may challenge it by


         1
        47 U.S.C. § 402(a) sets forth the procedure to “enjoin, set aside, annul, or
suspend any order of the Commission under” the Communications Act, which includes
the Telephone Consumer Protection Act. See Pub. L. No. 102-243, 105 Stat 2394.
Neither party has disputed that the 2006 FCC Rule is the sort of “final order”
contemplated by the Hobbs Act.


                                            7
filing a petition in the court of appeals for the judicial circuit where the petitioner resides

or has its principal office, or in the Court of Appeals for the D.C. Circuit. 28 U.S.C.

§ 2343. The Hobbs Act specifically vests the federal courts of appeals with “exclusive

jurisdiction” to “enjoin, set aside, suspend (in whole or in part), or to determine the

validity of” the orders to which it applies, including FCC interpretations of the TCPA.

See 28 U.S.C. § 2342. “This procedural path created by the command of Congress

promotes judicial efficiency, vests an appellate panel rather than a single district judge

with the power of agency review, and allows uniform, nationwide interpretation of the

federal statute by the centralized expert agency” charged with overseeing the TCPA.

Mais v. Gulf Coast Collection Bureau, Inc., 768 F.3d 1110, 1119 (11th Cir. 2014)

(internal quotation marks omitted).

       The district court erred when it eschewed the Hobbs Act’s command in favor of

Chevron analysis to decide whether to adopt the 2006 FCC Rule. Federal district courts

are courts of limited jurisdiction and “possess only that power authorized by Constitution

and statute.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005)

(internal quotation marks omitted); U.S. Const. art. III, § 1. Where, as here, Congress has

specifically stripped jurisdiction from the district courts regarding a certain issue, those

courts lack the power and authority to reach it.

       This sort of “jurisdiction-channeling” provision, especially in the context of

administrative law, is “nothing unique.” Blitz v. Napolitano, 700 F.3d 733, 742 (4th Cir.

2012) (noting that “agency decisions are commonly subject to such” provisions and that

“final agency actions are generally reviewed in the courts of appeals”). When Chevron

                                              8
meets Hobbs, consideration of the merits must yield to jurisdictional constraints. “[A]n

Article III court’s obligation to ensure its jurisdiction to resolve a controversy precedes

any analysis of the merits . . . [A]rguing that the district court can put off considering its

jurisdiction until after step one of Chevron . . . turns that traditional approach on its

head.” CE Design, Ltd. v. Prism Bus. Media, Inc., 606 F.3d 443, 447–48 (7th Cir. 2010).

Indeed, a district court simply cannot reach the Chevron question without “rubbing up

against the Hobbs Act’s jurisdictional bar.” Id. at 449. The district court had no power to

decide whether the FCC rule was entitled to deference. By refusing to defer to the FCC

rule and applying Chevron analysis instead, the court acted beyond the scope of its

congressionally granted authority.

       Every other circuit to consider the issue has reached the same result. In Mais v.

Gulf Coast Collection Bureau, Inc., the Eleventh Circuit reversed a district court finding

that an FCC interpretation of the TCPA’s “prior express consent” exception was

inconsistent with the statute. 768 F.3d at 1113. The court held that because of the Hobbs

Act, the district court “lacked the power to consider in any way the validity of the 2008

FCC Ruling.” Id. The Eighth Circuit, in Nack v. Walburg, refused to consider whether

an FCC interpretation of the TCPA “properly could have been promulgated” because the

Hobbs Act “precludes us from entertaining challenges to the regulation.” 715 F.3d 680,

682 (8th Cir. 2013). And in Leyse v. Clear Channel Broad., Inc., the Sixth Circuit held

that the Hobbs Act “deprives the district court below—and this court on appeal—of

jurisdiction over the argument that the exemption [to the TCPA] was invalid or should be

set aside because of procedural concerns.” 545 F. App’x 444, 459 (6th Cir. 2013)

                                              9
(unpublished) (amending and superseding Leyse v. Clear Channel Broad. Inc., 397 F.3d

360 (6th Cir. 2012)).

       PDR Network urges us to instead follow the Sixth Circuit’s decision in Sandusky

Wellness Ctr., LLC v. Medco Health Sols., Inc., which also considered the meaning of

“advertisement” under the TCPA. 788 F.3d 218 (6th Cir. 2015). But although Sandusky

declined to defer to the 2006 FCC Rule because it found the statutory definition

unambiguous, that decision made no mention of the Hobbs Act’s jurisdictional bar nor

explained how the court overcame it. See id. at 223. For that reason, we do not find that

decision persuasive here.

                                             B.

       PDR Network also argues (and our dissenting colleague agrees) that the Hobbs

Act should not apply in this case because the district court did not specifically invalidate

the 2006 FCC Rule. Instead, PDR Network contends, the court merely chose not to apply

it. See Carlton & Harris, 2016 WL 5799301, at *3 (“[T]he Court presumes the FCC’s

order is valid. Nonetheless, the order’s validity does not, ipso facto, bind the Court to

defer to the FCC’s interpretation of the TCPA.”).

       We find this logic unavailing. The Hobbs Act broadly vests federal appellate

courts with exclusive jurisdiction to “enjoin, set aside, suspend (in whole or in part), or to

determine the validity of” orders like the 2006 FCC Rule. 28 U.S.C. § 2342(1). District

courts, by implication, are without jurisdiction to do any of those things. As other courts

have recognized, to decide whether the Hobbs Act applies to restrict jurisdiction in a

particular case, we look to the “practical effect” of a claim. See Mais, 768 F.3d at 1120.

                                             10
It is of no moment whether PDR Network specifically asked the district court to find the

rule invalid, or whether the court purported to do so. See CE Design, 606 F.3d at 448

(“[R]equest[ing] that the court ‘ignore’ the rule is just another way of asking it not to

enforce the rule.”).    Like the Seventh Circuit, we see no difference in “this fine

distinction.” Id.

        Invalidation by any other name still runs afoul of the Hobbs Act’s constraints. To

hold that a district court cannot enjoin or set aside a rule but is nevertheless free to ignore

it (or “decline[] to defer” to it, Carlton & Harris, 2016 WL 5799301, at *4) would allow

a party to perform an end run around the administrative process Congress created and

instead tackle administrative orders in a district court. Such an approach is contrary to

the text of the Hobbs Act, and would undermine Congress’s aim of ensuring uniform

application of FCC orders. If PDR Network is bent on challenging the validity or

prudence of the FCC rule, it must do so through the specific administrative procedure that

the Hobbs Act provides.

        For these reasons, we hold that the jurisdictional command of the Hobbs Act

requires a district court to apply FCC interpretations of the TCPA. The district court

therefore erred by engaging in Chevron analysis and “declin[ing] to defer” to the FCC

rule.

                                              C.

        Although the Hobbs Act prevents the district court (and this court on appeal) from

questioning the validity of the 2006 FCC Rule, the court can, and must, interpret what it

says. See Cartrette v. Time Warner Cable, Inc., 157 F. Supp. 3d 448, 452–53 (E.D.N.C.

                                              11
2016) (“[T]he matters of interpreting and applying the FCC’s rulings remain within the

province of the court.”).   We therefore consider whether the district court erred in

determining that the 2006 FCC Rule requires a fax to have some commercial aim to be

considered an “advertisement” for purposes of TCPA liability.

       “[O]ur interpretation of regulations begins with their text.” Gilbert v. Residential

Funding LLC, 678 F.3d 271, 276 (4th Cir. 2012). The 2006 FCC Rule provides, in

pertinent part:

       [Facsimile] messages that promote goods or services even at no cost, such
       as free magazine subscriptions, catalogs, or free consultations or seminars,
       are unsolicited advertisements under the TCPA’s definition. In many
       instances, “free” seminars serve as a pretext to advertise commercial
       products and services. Similarly, “free” publications are often part of an
       overall marketing campaign to sell property, goods, or services. For
       instance, while the publication itself may be offered at no cost to the
       facsimile recipient, the products promoted within the publication are often
       commercially available. Based on this, it is reasonable to presume that
       such messages describe the “quality of any property, goods, or services.”
       Therefore, facsimile communications regarding such free goods and
       services, if not purely “transactional,” would require the sender to obtain
       the recipient’s permission beforehand, in the absence of an EBR
       [established business relationship].

The rule also distinguishes messages promoting free goods or services, which are

unsolicited advertisements, from communications “that contain only information, such as

industry news articles, legislative updates, or employee benefit information,” which are

not. Id.; see also Sandusky, 788 F.3d at 223–24.

       The district court concluded that even under the 2006 FCC Rule, PDR Network’s

fax was not an advertisement because the rule includes only faxes with a “commercial

aim.” Carlton & Harris, 2016 WL 5799301, at *5. The district court attempted to


                                            12
“harmonize[] the FCC interpretation with the plain meaning of the TCPA” and concluded

that a “blanket ban on any fax that offers a free good or service without any commercial

aspect either directly or indirectly obviates the eminently rational purpose to the FCC’s

guidance and strips essential meaning from the TCPA.” Id. at *4.

       We disagree. There is no need to “harmonize” a rule whose meaning is plain.

And the district court’s interpretation doesn’t follow from the rule’s plain text. A close

reading of the rule reveals a different result. The first sentence of the relevant portion is

clear and unambiguous. Setting aside the list of examples (which, set off by the words

“such as,” is meant to illustrate rather than exhaust), it reads: “[F]acsimile messages that

promote goods or services even at no cost . . . are unsolicited advertisements under the

TCPA’s definition.” 2006 FCC Rule. The sentences that follow explain the rationale for

that straightforward principle. Offers that are purportedly “free” often have commercial

strings attached, either as pretext or as part of an overall marketing campaign. 2 For this

reason, the FCC chose to interpret the term “advertisement” broadly to include any offer

of a free good or service.

       “The Supreme Court has repeatedly emphasized the importance of the plain

meaning rule, stating that if the language of a statute or regulation has a plain and

ordinary meaning, courts need look no further and should apply the regulation as it is

written.” Gilbert, 678 F.3d at 276 (quoting Textron, Inc. v. Comm’r, 336 F.3d 26, 31 (1st


       2
        Contrary to our colleague’s view, we are not here “attempt[ing] to divine the
FCC’s intent,” post at 27 n.2, but simply paraphrasing the text of the FCC Rule.


                                             13
Cir. 2003)). From a natural reading of the text of the regulation, we get this simple rule:

faxes that offer free goods and services are advertisements under the TCPA. We need not

“harmonize” the FCC’s rule with the underlying statute, or probe the agency’s rationale.

Because the plain meaning of the regulation is clear, our interpretive task is complete.

       Judge Pierre Leval recently reached a similar conclusion in his concurring opinion

in Physicians Healthsource, Inc. v. Boehringer Ingelheim Pharm., Inc., 847 F.3d 92 (2d

Cir. 2017). In that case, Boehringer sent an unsolicited fax to physicians inviting them to

a free dinner meeting to discuss certain medical disorders. Id. at 93. At the time,

Boehringer did not sell any drugs that treated those disorders, but was in the process of

developing one and had submitted preliminary documents to the FDA for approval. Id. at

94.

       The district court dismissed the case, holding that the fax was not an advertisement

as a matter of law. See id. at 93. While the Second Circuit reversed on the basis of the

2006 FCC Rule, it did so recognizing the difficulty of proving a commercial nexus at the

pleading stage, and held that the case should advance to discovery to determine whether

the meeting in fact had a commercial purpose. See id. at 96–97.

       But in his concurrence, Judge Leval explained that by reading the 2006 FCC Rule

“precisely, sentence by sentence, giving each sentence its natural meaning,” a different

interpretation emerged requiring no commercial nexus at all. See id. at 100–01 (Leval, J.,

concurring). Specifically, “[b]ecause of the frequency, observed by the [FCC], that

messages offering free goods or services in fact mask or precede efforts to sell



                                            14
something, the Commission has adopted a prophylactic presumption that fax messages

offering free goods or services are advertisements and thus are prohibited by § 277.” Id.

       We find Judge Leval’s logic persuasive and agree that his is the natural and logical

reading of the 2006 FCC Rule. 3 The rule may be overinclusive in that (for example) it

may bar an organization from faxing offers for truly free goods and services unconnected

to any commercial interest, but prophylactic rules are neither uncommon nor unlawful.

See Friedman v. Heckler, 765 F.2d 383, 388 (2d Cir. 1985) (“Prophylactic rules . . .

cannot, and need not, operate with mathematical precision . . . The mere fact that a

regulation operates overbroadly does not render it invalid.”).

       In any event, given the increasing obsolescence of fax machines, we suspect there

will be few occasions where this rule serves to block an entity wishing to offer truly free

goods or services from doing so. 4 And although we do not reach the FCC’s intent in

enacting the rule, its decision to prohibit all unsolicited offers for free goods or services is

(in our view) a reasonable one. A per se rule advances the purpose of the underlying

statute by protecting consumers from junk faxes. The rule also helps would-be violators


       3
         Our dissenting colleague suggests that we have omitted something from our
analysis of Boehringer. See post at 22 n.1. But we cite the case only to note our
agreement with Judge Leval’s reading of the FCC Rule.
       4
         In his concurrence in Boehringer, Judge Leval addressed the concern that his
interpretation of the rule would prevent “charitable, nonprofit entities” from sending
offers for free goods or services. See 847 F.3d at 102–03 (Leval, J., concurring). He
noted several reasons why charities or nonprofits might be exempt from liability under
the rule. Because there is nothing in the record to suggest PDR Network is such an
entity, we need not and do not decide that question here.


                                              15
avoid inadvertent liability by eliminating the need for a case-by-case determination of

whether a fax is indeed a free offer, or merely a pretext for something more.

       The district court expressed concern that this interpretation of the 2006 FCC Rule

would undermine the text and purpose of the TCPA, which “seeks to curtail faxes with a

commercial nature.” Carlton & Harris, 2016 WL 5799301, at *4. Relying on the

meaning of the words “commercial” and “promote,” the court reasoned that the rule

cannot mean that all faxes offering free goods and services are advertisements, because

that would “read ‘commercial’ out of the TCPA’s definition of ‘unsolicited

advertisement’—a clear abdication of elementary statutory construction.”         Id.   The

district court is correct that Congress enacted the TCPA to combat an “explosive growth

in unsolicited facsimile advertising, or ‘junk fax.’”     See H.R. Rep. 102–317.       But

requiring a fax to propose a specific commercial transaction on its face takes too narrow a

view of the concepts of commercial activity and promotion, and ignores the reality of

many modern business models.

       This case illustrates why the FCC may have decided to implement so broad a rule.

At this point in the litigation, Carlton & Harris has not taken any discovery, and few

details of PDR Network’s business model have emerged.            We do know that PDR

Network receives money from pharmaceutical companies whose drugs are listed in the

Physicians’ Desk Reference. And nothing in the record suggests that PDR Network is a

charity that distributes free e-books without hope of financial gain. Although PDR

Network does not charge healthcare providers money for its e-book, it’s certainly

plausible that the amount of money it receives turns on how many copies of the

                                            16
Physicians’ Desk Reference it distributes. The free distribution of the e-book, then, may

not impose a financial cost on healthcare providers, but PDR Network may nevertheless

stand to profit when a provider accepts a free copy.

       Moreover, giving away products in the hope of future financial gain is a

commonplace marketing tactic.        PDR Network purports to offer other services to

healthcare providers, and it may offer the Physicians’ Desk Reference for free in the

hopes of establishing relationships with healthcare providers that will lead to future sales

of other goods or services. All told, we think it entirely plausible that PDR Network

distributes the free e-books to further its own economic interests.

       Our musings aside, the FCC through its Congressional mandate to administer and

implement the TCPA has declined to require such a fact-based inquiry. PDR Network

sent Carlton & Harris a fax that offered a free good, namely, the Physicians’ Desk

Reference e-book. 5 Accordingly, the fax was an advertisement under the plain meaning

of the 2006 FCC Rule.




       5
         The primary cases on which PDR Network relies involve informational faxes
rather than offers of free goods or services. See Sandusky, 788 F.3d at 220 (fax
containing formulary information for prescription drugs); Physicians Healthsource, Inc.
v. Janssen Pharm., Inc., No. 12-2132, 2013 WL 486207, at *1 (D.N.J. Feb. 6, 2013) (fax
containing information about reclassification of prescription drug for insurance
purposes). The 2006 FCC Rule expressly states that informational faxes are not
unsolicited advertisements.


                                             17
                                            III.

       To sum up, this case asks us to determine the meaning of the word

“advertisement.” In doing so, we do not start with a blank slate. Instead, we must follow

the guideposts that Congress has set out. The Hobbs Act tells us where to look for an

answer: the 2006 FCC Rule. And that rule, in turn, tells us what “advertisement” means.

       The Hobbs Act requires a district court to follow FCC interpretations of the

TCPA, and under the 2006 FCC Rule, PDR Network’s fax offering a free good was

indeed an advertisement. PDR Network may think the FCC Rule unwise or unfair, but

the district court was “without jurisdiction to consider [its] wisdom and efficacy.” Mais,

768 F.3d at 1121.

       For these reasons, we vacate the district court’s judgment and remand the case for

further proceedings consistent with this opinion.

                                                           VACATED AND REMANDED




                                            18
THACKER, Circuit Judge, dissenting:

       Because I believe that (1) the district court did not exceed its jurisdiction under the

Hobbs Act and (2) the 2006 FCC Rule requires a commercial aim, which is not present

here, I respectfully dissent.

                                              I.

                                  Hobbs Act Jurisdiction

       Carlton & Harris (“Appellant”) argues that the district court exceeded its

jurisdiction under the Hobbs Act. Appellant asserts that the Hobbs Act precludes any

Chevron analysis and requires district courts to simply defer to -- or adopt -- FCC

guidance. See Chevron, U.S., Inc. v. Nat. Res. Def. Council, 467 U.S. 837, 842–44

(1984). Therefore, Appellant contends, and the majority agrees, that by engaging in a

Chevron analysis, the district court inappropriately determined the validity of the 2006

FCC Rule. I disagree. In my view, the district court did not actually determine the

validity of the 2006 FCC Rule.         Therefore, the district court did not exceed its

jurisdiction.

                                             A.

       Under the Hobbs Act, the federal courts of appeals “ha[ve] exclusive jurisdiction

to enjoin, set aside, suspend (in whole or in part), or to determine the validity of . . . all

final orders of the [FCC].” 28 U.S.C. § 2342. Accordingly, Congress entrusts district

courts with the singular task of interpreting and enforcing FCC guidance when required.

The Chevron doctrine, which governs judicial review of an agency’s construction of a

statute, provides a two step tool guiding when a district court must interpret and enforce

                                             19
administrative authority.     At step one of the Chevron analysis, the court determines

whether the statute is ambiguous. See 467 U.S. at 842–43. If the statute is clear, “that is

the end of the matter” and the court does not defer to the agency construction. Id. at 842.

If the statute is ambiguous, the court moves to step two. See id. at 843. At step two, “the

question for the court is whether the agency’s answer is based on a permissible

construction of the statute.” Id.

       The majority concludes that when a court decides that a statute is unambiguous at

step one of the Chevron analysis and accordingly does not defer to the agency’s

construction at issue, it necessarily invalidates the agency’s construction. Therefore, the

majority’s reasoning goes, in order to avoid violating the Hobbs Act by deciding the

validity of FCC orders, which is the sole purview of the courts of appeal, district courts

must simply defer to FCC guidance and cannot engage in any Chevron analysis at all.

See ante at 7 (“We conclude . . . that the Hobbs Act . . . precluded the district court from

even reaching the step-one question [of Chevron].”).

       I take issue with the majority’s conclusion that the failure of the district court to

defer to an agency’s construction at step one of the Chevron analysis invalidates the

agency’s construction. Invalidation occurs at step one of Chevron only if a court finds

that that the agency’s construction is in conflict with the unambiguous statutory language.

See, e.g., William v. Gonzales, 499 F.3d 329, 333–34 (4th Cir. 2007) (“[W]e believe it is

evident that [the regulation] . . . conflicts with the [unambiguous] statute . . . . Therefore,

we conclude that this regulation lacks authority and is invalid.”); Foxglenn Inv’rs, Ltd.

P’ship v. Cisneros, 35 F.3d 947, 952 (4th Cir. 1994) (declaring invalid a regulation that

                                              20
rendered a section of an unambiguous statute superfluous); see also Mais v. Gulf Coast

Collection Bureau, Inc., 768 F.3d 1110, 1119 (11th Cir. 2014) (recognizing that the

district court invalidated an FCC regulation when it deemed it to be inconsistent with the

clear meaning of the TCPA); Nack v. Walburg, 715 F.3d 680, 685–86 (8th Cir. 2013)

(finding that the argument that an FCC regulation was contrary to the unambiguous

language of the TCPA was a facial challenge).

      Here, there was no such finding. The district court concluded that the TCPA was

unambiguous and therefore did not need to defer to the 2006 FCC Rule. But in reaching

that conclusion, the district court did not “determine the validity of” the 2006 FCC Rule.

28 U.S.C. § 2342. To the contrary, the court assumed the 2006 FCC Rule was valid and

used it to bolster its interpretation of the TCPA. The district court concluded, “A plain

reading of the TCPA and the [2006] FCC [Rule] demonstrates that they intend to curtail

the transmission of faxes with a commercial aim.” J.A. 135. Critically, the district court

did not find the language of TCPA and the 2006 FCC Rule to be in conflict, and

logically, by virtue of using and interpreting the 2006 FCC Rule, the district court could

not have invalidated it. Accordingly, it did not exceed the Hobbs Act’s jurisdictional

bounds.

                                            B.

      The majority points to three cases in support of its jurisdictional analysis: (1) Nack

v. Walburg, 715 F.3d 680 (8th Cir. 2013); (2) Leyse v. Clear Channel Broadcasting, Inc.,

545 F. App’x 444 (6th Cir. 2013); and (3) Mais v. Gulf Coast Collection Bureau, Inc.,



                                            21
768 F.3d 1110 (11th Cir. 2014). 1 The majority posits that these cases demonstrate that

“[e]very other circuit to consider the [jurisdictional] issue has reached the same result.”

Ante at 9. But these cases are inapposite.

       In both Nack and Leyse, the issue presented was a facial challenge to an FCC

regulation.   In Nack, the defendant asserted an affirmative defense that the FCC

regulation, as the basis of the plaintiff’s action, was contrary to the unambiguous

language of the TCPA. See 715 F.3d at 685–86. The Eighth Circuit construed this

       1
          The majority also uses Physicians Healthsource, Inc. v. Boehringer Ingelheim
Pharmaceuticals, Inc., 847 F.3d 92 (2d Cir. 2017), to interpret the 2006 FCC Rule and
adopts the concurring opinion in that case. See ante at 14–16. However, it fails to
address a significant omission in Boehringer. See id.
        As a matter of background, the district court in Boehringer interpreted the 2006
FCC Rule to require a commercial aim. See Physicians Healthsource, Inc. v. Boehringer
Ingelheim Pharms., Inc., No. 3:14-cv-405, 2015 WL 144728, at *3 (D. Conn. Jan. 12,
2015). It found that this interpretation conformed with the TCPA’s prohibition on the
unsolicited sending of “material advertising the commercial availability or quality of any
property, goods, or services” and the FCC’s exclusion of “messages that do not promote a
commercial product or service” from unsolicited advertisements. Id. (internal quotation
marks omitted). There was no facial challenge to the 2006 FCC Rule, and the district
court did not determine that the TCPA and the 2006 FCC Rule were in conflict. The
district court further held that Physicians Healthsource failed to plead specific facts to
prove a commercial element and therefore dismissed the claim. See id. at *5–*6.
        On appeal to the Second Circuit, Physicians Healthsource argued in its opening
brief that the district court violated the Hobbs Act because it “refused to apply the plain
language of the [2006 FCC R]ule.” Appellant’s Br. at 22, Physicians Healthsource, Inc.
v. Boehringer Ingelheim Pharmaceuticals, Inc., No. 15-288 (2d Cir. Feb. 2, 2015; filed
Mar. 27, 2015), ECF No. 27. The Second Circuit did not address this argument and
instead addressed the merits, determining that the 2006 FCC Rule required a commercial
aim. See Boehringer, 847 F.3d at 95–96. The court ultimately vacated and remanded the
case for discovery upon concluding that Physicians Healthsource successfully stated a
claim for relief. See id. at 96–97.
        I see no difference between the district court’s decision in Boehringer and the
district court’s decision here. As in Boehringer, the district court here interpreted the
2006 FCC Rule in accordance with the TCPA to require a commercial aim.


                                             22
argument as a challenge to the validity of the regulation. See id. Accordingly, the district

court violated the Hobbs Act by considering it. See id. In Leyse, the plaintiff argued to

the district court that the FCC rule was invalid or should be set aside because of

procedural deficiencies in its promulgation. Leyse, 545 F. App’x at 458. On appeal, the

plaintiff characterized his argument as an as-applied challenge and contended that the

lawsuit was not “a proceeding to enjoin, set aside, annul, or suspend an order of the

[FCC], and therefore was not barred by the Hobbs Act.” Id. at 455 (internal quotation

marks omitted). The Sixth Circuit determined that the plaintiff’s attacks were “exactly

the kind of facial attacks on the validity of FCC orders that the Hobbs Act meant to

confine.” Id. at 458. Accordingly, the Sixth Circuit concluded that the Hobbs Act

deprived the district court of jurisdiction over the argument that the FCC regulation was

invalid. See id. at 459.

       In contrast, here there is no facial challenge to the 2006 FCC Rule. Appellant did

not argue to the district court that the 2006 FCC Rule is contrary to the plain language of

the TCPA. It also did not argue that the 2006 FCC Rule should be set aside due to

procedural deficiencies. Appellant merely argued for a specific interpretation of the 2006

FCC Rule, and Appellee argued for a different interpretation.

       Mais is also distinguishable. In Mais, the district court refused to afford any

deference to the FCC rule because the rule conflicted with the clear meaning of the

TCPA. See Mais, 768 F.3d at 1115. The Eleventh Circuit held that “the district court

exceeded its jurisdiction by declaring the . . . FCC [r]uling to be inconsistent with the

TCPA.” Id. at 1119. The Eleventh Circuit determined that “[b]y refusing to enforce the

                                            23
FCC’s interpretation” because it was inconsistent with the TCPA, “the district court

exceeded its power.” Id. at 1119. Here, the district court did not find that the TCPA and

the 2006 FCC Rule were in conflict. To the contrary, the district court assumed the 2006

FCC Rule was valid and harmonized the rule with its conclusions about the TCPA.

                                            II.

                                    Chevron Analysis

       I now turn to whether an “unsolicited advertisement” under the TCPA must have a

commercial aim. In doing so, I apply the familiar Chevron framework. See Chevron,

U.S., Inc. v. Nat. Res. Def. Council, 467 U.S. 837, 842–44 (1984). At step one, I

conclude that the TCPA is ambiguous as to whether a fax must have a commercial aim to

be an “advertisement.” Accordingly, I would defer to the 2006 FCC Rule. At step two, I

determine that in order for a fax to be an “advertisement,” the 2006 FCC Rule requires

that it have a commercial aim. Thus, I would affirm the district court.

                                            A.

       At step one of the Chevron analysis, we must determine whether the TCPA’s

definition of “unsolicited advertisement” unambiguously requires faxes to have a

commercial aim. Under the TCPA, a person may not “send, to a telephone facsimile

machine, an unsolicited advertisement” unless certain notice requirements are met. 47

U.S.C. § 227(b)(1)(C). The TCPA defines “unsolicited advertisement” as “any material

advertising the commercial availability or quality of any property, goods, or services.”

Id. § 227(a)(5). Because (1) “advertis[ing]” does not definitely implicate a profit seeking



                                            24
motive; and (2) “commercial” may or may not modify “quality,” I conclude that the

TCPA is ambiguous on this point.

         When interpreting statutory language, we begin by giving the words of the statute

their plain meaning. See Gilbert v. Residential Funding LLC, 678 F.3d 271, 276 (4th Cir.

2012).     According to the New Oxford American Dictionary, “advertise” means to

“describe or draw attention to . . . in a public medium in order to promote sales or

attendance.” Advertise, New Oxford American Dictionary (3d ed. 2010). But the word is

also commonly understood to not necessarily implicate a profit seeking motive. The New

Oxford American Dictionary further defines “advertise” as to “notify (someone) of

something” and to “make (a quality or fact) known.” Id. Additionally, while the New

Oxford American Dictionary defines “commercial” as “making or intended to make a

profit,” the TCPA’s definition of “unsolicited advertisement” is unclear as to whether

“commercial” modifies “quality.” Commercial, New Oxford American Dictionary (3d

ed. 2010).

         The plain language of the statute suggests two competing interpretations: one that

requires a commercial aim and one that does not. It follows that a commercial aim would

not be required if one accepts the common usage of “advertise” and believes

“commercial” is divorced from “quality.” Under this interpretation, a fax that simply

points out the quality of a good would qualify as an unsolicited advertisement. But, it

also follows that a commercial objective would be required if one accepts the “promote

sales or attendance” definition of “advertise” and believes “commercial” modifies

“quality.” As a result, the TCPA is ambiguous.

                                             25
                                            B.

       I thus move on to step two of the Chevron analysis. At step two, I conclude that

the 2006 FCC Rule requires a commercial aim and is entitled to substantial deference

because it is a “permissible” construction of the TCPA. Chevron, 467 U.S. at 843.

       The majority determines that a “natural and logical reading” of the 2006 FCC Rule

creates a prophylactic rule that all faxes offering free goods and services are “unsolicited

advertisements” under the TCPA. Ante at 15. But in my view, the 2006 FCC Rule

makes clear that even faxes that purport to have no commercial aim on their face must

nonetheless have a commercial aim in order to be an “advertisement” under the TCPA.

       The 2006 FCC Rule states:

              facsimile messages that promote goods or services even at no
              cost, such as free magazine subscriptions, catalogs, or free
              consultations or seminars, are unsolicited advertisements
              under the TCPA’s definition. In many instances “free”
              publications are often part of an overall marketing campaign
              to sell property, goods, or services. For instance, while the
              publication itself may be offered at no cost to the facsimile
              recipient, the products promoted within the publication are
              often commercially available. Based on this, it is reasonable
              to presume that such messages describe the “quality of any
              property, goods, or services.”          Therefore, facsimile
              communications regarding such free goods and services, if
              not purely “transactional,” would require the sender to obtain
              the recipient’s permission beforehand, in the absence of an
              [established business relationship].

Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991; Junk Fax

Prevention Act of 2005, 71 Fed. Reg. 25,967, 25,973 (May 3, 2006).




                                            26
      As noted, in interpreting an agency’s construction, we begin with the text. 2 See

Gilbert v. Residential Funding LLC, 678 F.3d 271, 276 (4th Cir. 2012). A plain reading

of the 2006 FCC Rule demonstrates that its objective is to prevent faxes with a

commercial aim. Its objective is not to prevent faxes that promote free goods or services

per se. See Physicians Healthsource, Inc. v. Boehringer Ingelheim Pharms., Inc., 847

F.3d 92, 96 (2d Cir. 2017). The 2006 FCC Rule explains that the “free” offering is “often

part of an overall marketing campaign” and “the products promoted within the [‘free’]

publication are often commercially available.” 71 Fed. Reg. at 25,973. In this way, the

2006 FCC Rule reflects the reality that “[b]usinesses are always eager to promote their

wares and usually do not fund [publications, presentations, goods, or services] for no

business purpose.” Boehringer, 847 F.3d at 95.

      In order to reach its conclusion, the majority reads the first sentence of the 2006

FCC Rule -- “[F]acsimile messages that promote goods or services even at no cost . . . are

unsolicited advertisements under the TCPA’s definition.” -- in isolation. 71 Fed. Reg. at

25,973; see ante at 13 (“The first sentence of the relevant portion is clear and

unambiguous.”). To be sure, if read in a vacuum, the first sentence seems to create a

prophylactic rule. However, it is informed by the language that follows.



      2
          The majority’s interpretation of the 2006 FCC Rule goes beyond the plain
meaning of the text. The majority attempts to divine the FCC’s intent when it states:
“Offers that are purportedly ‘free’ often have commercial strings attached . . . . For this
reason, the FCC chose to interpret the term ‘advertisement’ broadly to include any offer
of a free good or service.” Ante at 13.


                                            27
       Specifically, the second sentence of the 2006 FCC Rule redefines the subject faxes

as those promoting free offerings with a commercial aim. It states, “In many instances

‘free’ publications are often part of an overall marketing campaign to sell property,

goods, or services.” 71 Fed. Reg. at 25,973. The 2006 FCC Rule then refers to “such

messages” -- redefined as those with a commercial aim -- and explains, “[I]t is reasonable

to presume that such messages describe the ‘quality of any property, goods, or services.’”

Id. Reading the 2006 FCC Rule as a whole, taking into account every sentence, reveals

that a fax with a free offering must necessarily include a commercial aim to qualify as an

“advertisement” under the TCPA.

       This is a “permissible” construction. Chevron, 467 U.S. at 843. “A construction

is permissible if it is reasonable . . . .” Cetto v. LaSalle Bank Nat’l Ass’n, 518 F.3d 263,

275 (4th Cir. 2008). This construction is certainly reasonable because it “is a logical

interpretation and fits into one of two possible interpretations of the statute based on the

plain meaning of the text.” Id. at 276. Accordingly, this interpretation must be accepted.

                                            III.

                                    Pleading Standard

       Having determined that the 2006 FCC Rule requires a commercial aim, I now turn

to the relevant pleading standard. Because the TCPA is a remedial statute, it “should be

liberally construed and . . . interpreted . . . in a manner tending to discourage attempted

evasions by wrongdoers.” Scarborough v. Atl. Coast Line R. Co., 178 F.2d 253, 258 (4th

Cir. 1949); see Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 271 (3d Cir. 2013) (“The

TCPA is a remedial statute that was passed to protect consumers . . . .”). “[R]equiring

                                            28
plaintiffs to plead specific facts” showing a commercial aim “would impede the purposes

of the TCPA” because plaintiffs will likely face difficulty in discerning whether a fax has

a commercial aim.      See Boehringer, 847 F.3d at 96.        Indeed, the 2006 FCC Rule

recognizes this fact by highlighting that “in many instances ‘free’ publications are often

part of an overall marketing campaign to sell property, goods, or services.” 71 Fed. Reg.

at 25,973.

       Accordingly, the burden at the pleading stage is minimal. “[W]here it is alleged

that a firm sent an unsolicited fax promoting a free [publication containing products or

services] that relate[] to the firm’s [business], there is a plausible conclusion that the fax

had the commercial purpose of promoting those products or services.” Boehringer, 847

F.3d at 95. A plaintiff satisfies its burden at the pleading stage where facts are alleged

that the publication’s contents relate to the defendant’s business. See id. at 96 (“There

must be a commercial nexus to a firm’s business, i.e., its property, products, or services;

that, in our view, is satisfied at the pleading stage where facts are alleged that the subject

of the free seminar relates to that business.”). If the plaintiff meets this minimal burden,

the defendant may rebut the inference, but only after discovery.

       Here, Appellant has not met even this minimal burden. Appellant merely states in

its complaint: “Each of the [Appellees] benefit or profit from the sale of the . . . [eBook].”

J.A. 11 ¶ 12. This statement is contradicted by the fax itself, which demonstrates that the

eBook is not offered for sale. See id. at 23 (“FREE 2014 Physicians’ Desk Reference

eBook -- Reserve Now”). Appellant does not even hint that the contents of the eBook

relate to Appellees’ business. Thus, Appellant has failed to state a claim.

                                             29
                                          IV.

       For the foregoing reasons, I would affirm the district court, and I respectfully

dissent.




                                          30